CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Premiere Opportunities Group, Inc., a Nevada corporation (the "Company"), on Form 10-Q for the period endedSeptember 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Omar Barrientos, Chief Financial Officer, Principal Accounting Officer and Director of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: February 8, 2012 By: /s/Omar Barrientos Omar Barrientos Chief Financial Officer (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)
